Citation Nr: 9905089	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

The Board of Veterans' Appeals notes that the issues on 
appeal stem from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his disabilities are severe enough 
to prevent him from engaging in some form of gainful 
employment.  His identified disabilities, as noted in the 
October 1997 rating decision, are post operative varicose 
veins of the right leg (10 percent), degenerative disc 
disease of the lumbar spine (10 percent), kyphosis with 
arthritis (noncompensable), essential hypertension (10 
percent) residual scars of gunshot wounds of the abdomen and 
chest (10 percent), liver disease (noncompensable) and 
chronic obstructive pulmonary disease (COPD) 
(noncompensable).  Also noted was a metallic foreign body 
imbedded in the left hip bone but not rated.

The Board recognizes that the findings noted on a VA general 
medical examination in July 1997 must be supplemented by 
special pertinent examinations in order to provide an 
adequate basis for determining the current extent and degree 
of severity associated with the veteran's identified 
disabilities.  The veteran's representative has also 
requested that the Board undertake additional development for 
adequate examinations. 

Moreover, the Board notes that in an October 1998 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for chronic bronchitis and COPD due to 
tobacco use in active service.  As his representative's 
argument filed shortly thereafter as part of the present 
pension claim also refers to the veteran's lung disability, 
the Board finds that this document may also be liberally 
interpreted as a notice of disagreement (NOD) to the denial 
of service connection for chronic bronchitis and COPD by the 
RO in October 1998.  Therefore, the veteran should be 
provided a separate statement of the case (SOC) on the issue 
of entitlement to service connection for chronic bronchitis 
and COPD due to tobacco use in active service with 
opportunity to file a substantive appeal for appellate 
review.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a), and to ensure full 
compliance with due process requirements, the Board is 
deferring adjudication of the issue of entitlement to a 
permanent and total disability rating for pension purposes 
pending a remand of the case to the RO for further 
development as follows:

1.  The veteran should be afforded an 
opportunity to provide details (and 
provide authorization for release of 
records as required) as to all VA or 
private facilities wherein he has 
received post-service treatment for his 
post operative varicose veins of the 
right leg, degenerative disc disease of 
the lumbar spine, kyphosis with 
arthritis, essential hypertension, 
residual scars of gunshot wounds of the 
abdomen and chest, liver disease COPD and 
any left hip problems associated with a 
metallic foreign body imbedded in the 
bone.  After obtaining any necessary 
authorization, the RO should request 
legible copies of the veteran's compete 
treatment reports from all sources 
identified which have not previously been 
secured.

2.  The veteran should then be scheduled 
for an examination by a VA orthopedic 
surgeon to determine the current nature 
and extent of severity of all back and 
left hip disabilities to include 
instability, loss of motion and pain as 
well as describe, in detail, the muscle 
damage, if any, along with any other 
functional limitations associated with 
residuals of gunshot wounds to the 
abdomen and chest.  The examiner should 
opine as to the impact the various 
orthopedic functional impairments have on 
the veteran's work, and the basis for 
such opinion(s).  Any indicated 
diagnostic studies should be performed.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  In order to comply with 
requirements of applicable laws, 
regulations and court decisions, the 
examiner when evaluating any orthopedic 
disability, should report the veteran's 
active and passive ranges of motion in 
degrees in each involved joint, and 
report any limitation of function, as 
well as the normal range of motion in 
degrees.  The examiner should also report 
any objective manifestations of pain, and 
any functional impairment in accordance 
with the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in vascular disease in order 
to determine the extent and degree of 
severity of the veteran's post operative 
varicose veins of the right leg. Any 
indicated studies or laboratory 
evaluations should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in cardiovascular disease in 
order to determine the extent and degree 
of severity of the veteran's essential 
hypertension.  Any indicated studies or 
laboratory evaluations should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in pulmonary disease in order 
to determine the extent and degree of 
severity of the veteran's COPD.  Any 
indicated studies or laboratory 
evaluations including a pulmonary 
function test should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

6.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in internal medicine in order 
to determine the extent and degree of 
severity of the veteran's liver disease.  
Any indicated studies or laboratory 
evaluations should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures

8.  The RO should then readjudicate the  
veteran's claim.  The rating decision 
should list all of the veteran's  
disabilities and the percentage 
evaluation assigned each disability.  
Additionally, the Board notes that the 
pension issue should be completely 
reviewed in relation to all currently 
applicable legal authority, including 
decisions of the Court to include Roberts 
v. Derwinski, 2 Vet.App. 387 (1992), 
Brown v. Derwinski, 2 Vet.App. 444 (1992) 
and Talley v. Derwinski, 2 Vet.App. 282 
(1992).  The aforementioned decisions of 
the Court discuss, in pertinent part, the 
need to ascertain all disabilities 
affecting employability, accumulate 
medical data pertinent to the nature and 
severity of those disorders, and rate 
those entities under the VA Schedule for 
Rating Disabilities.  Also, claims for 
pension are to be considered under two 
standards, specifically, the "average 
person" and "unemployability" tests 
outlined in 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. §§ 4.15, 4.17, 
and 3.321(b)(2) (1998).

9.  The RO should issue a separate SOC in 
response to the veteran's NOD with the 
denial of entitlement to service 
connection for chronic bronchitis and 
COPD due to tobacco use in active 
service.  The requisite period of time 
for a response should be afforded.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


